DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 03/09/2021)

With respect to claim 1 the prior art discloses A solid-state imaging device comprising a plurality of unit pixels, each of the unit pixels comprising: 
a photoelectric conversion element configured to generate an electric charge corresponding to an incident light quantity; 
a transfer transistor configured to transfer the electric charge generated in the photoelectric conversion element; 
a charge accumulation unit configured to accumulate the electric charge transferred by the transfer transistor.

Prior art Yamashita et al US patent 10,002,894 discloses an imager with two amplification transistors where each amplification transistor has a selection transistor. However, the prior art does not teach or fairly suggest an amplification transistor including at least two fingers that are connected to the charge accumulation unit in parallel; 
and a selection transistor that is disposed corresponding to each of the fingers of the amplification transistor on a one-to- one basis.

With respect to claim 16 the prior art discloses An electronic apparatus comprising: 
a pixel array unit in which a plurality of unit pixels are arranged in a matrix direction; 
a drive circuit configured to drive a unit pixel to be read out among the unit pixels; 
a read-out circuit configured to read out an analog pixel signal from the unit pixel to be read out that is driven by the drive circuit; 
a signal processing circuit configured to convert the pixel signal read out by the read-out circuit into a digital value; 
and a control unit configured to control the drive circuit, the read-out circuit, and the signal processing circuit, 
wherein each of the unit pixels comprises: 
a photoelectric conversion element configured to generate an electric charge corresponding to an incident light quantity; 

a charge accumulation unit configured to accumulate the electric charge transferred by the transfer transistor.

Prior art Yamashita et al US patent 10,002,894 discloses an imager with two amplification transistors where each amplification transistor has a selection transistor. However, the prior art does not teach or fairly suggest an amplification transistor including at least two fingers that are connected to the charge accumulation unit in parallel; 
and a selection transistor that is disposed corresponding to each of the fingers of the amplification transistor on a one- to-one basis.

Dependent claims 2 - 15 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696